DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “display panel including a plurality of unit blocks disposed in a display area, the plurality of unit blocks including a first area displaying a logo or a banner, a second area having largest load value and a third area disposed between the first area and the second area” (claim 1 – emphasis added) (see rejection under 35 USC §112 below for details) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for extracting load values of input image data and conditionally controlling luminance of intermediate areas based on location difference and load value difference (Figs. 10 and 11 and paragraphs [0160]-[0163] of the specification as filed), does not reasonably provide enablement for “a display panel including a plurality of unit blocks disposed in a display area, the plurality of unit blocks including a first area displaying a logo or a banner, a second area having largest load value and a third area disposed between the first area and the second area” (claim 1 – emphasis added).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
Specifically, the claim appears to assume a specific condition exists where there is a third area between an arbitrary first logo/banner area and a second largest load value area.  The specification as file does not provide any discussion on how this would occur or what type of data values are required in the individual areas.  For example, does the claim require display of a specific image to meet these conditions?  Furthermore, what happens when the second area is directly adjacent the first area because that is where the largest load value happened to be for an arbitrary image?  
Examiner suggests amending the claim to remove a recitation of the display including specific first, second and third areas and simply extracting and controlling luminance based on the location value difference and load value difference, similar to claim 18 or something similar.

Claims 2-17 are dependent on claim 1 and rejected for substantially the same reasons, discussed above.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1, 2, 11, 12 and 16-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of copending Application No. 17/016,988 in view of Cok (USPN 2008/0042938). 

	Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations fall under the broad scope of the instant application.
Copending Application No. 17/016,988 teach extracting a largest load value and calculating a difference and controlling luminance.  However, copending Application No. 17/016,988 fail to expressly teach display of a logo or a banner in a first area.
Cok teaches a known technique displaying a logo in the corner of the screen with a reduced display load (paragraph [0016]).
Copending Application No. 17/016,988 teaches a base process/product of extracting a largest load value and calculating a difference and controlling luminance 
Cok’s known technique of displaying a logo in the corner of the screen with a reduced display load would have been recognized by one skilled in the art as applicable to the base process/product of copending Application No. 17/016,988 and the results would have been predictable and resulted in display of a logo or a banner in a first area which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
	Examiner notes combination of copending Application No. 17/016,988 in view of Cok result in an arbitrary third area between the reference block (i.e., claimed second area having largest load) and the logo in a corner (i.e., first area) that is luminance corrected based on location difference and load value difference.




Allowable Subject Matter
Claims 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record teaches a display with luminance correction (see at least Bae et al. USPN 2018/0053462).  
However, the prior art of record fails to teach or suggest Applicant’s specifically claimed “the method according to claim 18, wherein controlling the luminance comprises: comparing the location difference with a preset reference distance; comparing the load value difference with a preset reference load value; and when the location difference is equal to or greater than the reference distance or when the load value difference is equal to or less than the reference load value, for an identical grayscale value, decreasing the luminance of the third area as approaching the first area from the second area, and controlling the luminance of the first area so as to be identical to lowest luminance of the third area” (see claim 19 – emphasis added).




Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Bae et al. (USPN 2018/0053462) teaches a display with luminance correction.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO J XAVIER whose telephone number is (571)270-7688.  The examiner can normally be reached on M-F 530am-2pm PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANTONIO XAVIER/
Primary Examiner, Art Unit 2623